Citation Nr: 1041472	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-13 581A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 40 percent for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran in this case served on active duty from May 1982 to 
April 1986, from February to June 1991, from October 2001 to 
September 2002, and from February 2003 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

On August 30, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his/her authorized representative, 
has withdrawn this appeal and, hence, there remain no allegations  
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


